Title: To George Washington from Ephraim Blaine, 10 December 1777
From: Blaine, Ephraim
To: Washington, George



May it please your Excellency
Camp [Whitemarsh, Pa.]Decemr 10th 1777

Pursuant to your Excellencys order of the 21st Ulto I proceeded to Jerseys to procure flour or Wheat for bread for the army and also directed part thereof for the purpose of Loading Waggons orderd by the Commissary General to the Eastward, for Salt: being disapointed in a quantity of flour I expected at Easton for that purpose. Mr Robert Willson my assistant purchaser at Hacketts town appointed to attend this business writes me of the 5th decemr Ins’t that Mr Robert Lettis Hooper Deputy Quarter Mr General has seized all the wheat procurred for the above purpose, and thereby put a stop to the procuring therein, which to me appears not only unwarrantable conduct in Mr Hooper, but so injurious to the service in general as to merit your Excellencys cognizance by a proper enquiry. I have the honour to be Your Excellencys most Obdt hble Servt

Eph. Blain D:C:G: of Purchases

